Citation Nr: 1550643	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the decedent's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The decedent had recognized guerrilla service from June 1942 to January 1946, and he served with the Regular Philippine Army from January 1946 to February 1946.  He died in June 2011, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

In May 2015, the Board remanded the case for further development.  A review of the file reflects that there has been substantial compliance with the Board's May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The appellant's spouse died in June 2011 due to aspiration pneumonia, with other significant conditions contributing to death that included chronic obstructive pulmonary disease (COPD), pulmonary insufficiency, and hospital-acquired pneumonia.   
 
2.  At the time of the decedent's death, service connection was not in effect for any disabilities.
 
3.  Aspiration pneumonia, COPD, pulmonary insufficiency, and hospital-acquired pneumonia were not present in service or etiologically related to service; a service-connected disability was not the immediate or underlying cause of the decedent's death, nor was a service-connected disability etiologically related to the cause of his death.
 
4.  The appellant filed a claim for entitlement to accrued benefits more than one year after the decedent's death.

5.  The decedent had recognized guerrilla service and service with the Regular Philippine Army; service in the Regular Philippine Army, including the recognized guerrillas, is not qualifying service for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  Service connection for the cause of death of the appellant's spouse is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).
 
2.  The criteria for establishing entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

3.  The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.23, 3.40 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the claims for nonservice-connected death pension benefits and accrued benefits, the law is dispositive.  Basic legal entitlement to VA death pension benefits is precluded based on the decedent's lack of qualified service, and entitlement to accrued benefits is precluded because the claim was not timely filed.  As the application of the law to the undisputed facts is dispositive regarding those issues, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

Regarding the claim for Dependency and Indemnity Compensation (DIC) benefits, which includes the claim of service connection for the cause of the decedent's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that all required notification has been accomplished regarding the appellant's DIC claim.  Through a June 2015 notice letter, the RO notified the appellant of the information and evidence needed to substantiate her DIC claim, and described the actions that VA would take to develop the claim, as well as what information was required from the appellant.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The June 2015 letter also described what the evidence must show in order to support a DIC claim based on a service-connected disability established during the veteran's lifetime, and what the evidence must show in order to support a DIC claim based on a disability that was not service connected or for which the veteran did not file a claim during his lifetime, pursuant to Hupp.  After the appellant was provided this notice, the appeal was subsequently readjudicated in a July 2015 supplemental statement of the case.  

The Board also finds that VA has complied with its duty to assist.  The evidence in this case includes statements from the appellant, a copy of the decedent's death certificate, and the decedent's official records from his recognized guerrilla service and Regular Philippine Army service.  The appellant has not asserted that there are any outstanding records relevant to her claims that need to be obtained.  

Regarding the DIC claim, the Board acknowledges that no VA medical opinion was obtained, but also finds that none was necessary.  This is so because there is no evidence of a disability in service, and no evidence suggesting a relationship between the decedent's service and his death.  As discussed below, the appellant has not asserted that her spouse's death is related to service, nor is there any evidence in the claims file to suggest such an etiological relationship.  See 38 U.S.C. § 5103 A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The duty to assist is not invoked, even under DeLaRosa or Wood, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  There is otherwise no indication of relevant, outstanding records which would support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3) .

Thus, the Board concludes that VA's duties to notify and assist the appellant have been fulfilled with respect to the issues on appeal.

Service Connection for Cause of Death

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The appellant's spouse died in June 2011, and the Certificate of Death states that the immediate cause of his death was "aspiration pneumonia" and that "other significant conditions contributing to death" were "chronic obstructive pulmonary disease" (COPD), "pulmonary insufficiency," and "hospital acquired pneumonia."  The Board notes that service connection was not in effect for any disability during the decedent's lifetime.

Initially, the Board notes that the decedent's Regular Philippine Army service and recognized guerrilla service do meet the basic eligibility criteria for consideration of DIC as such benefits are set forth in Chapter 13 of Title 38.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40, 3.41.  

However, there is no medical evidence to demonstrate that the decedent's aspiration pneumonia, COPD, pulmonary insufficiency, and/or hospital-acquired pneumonia had their onset during his recognized service.  The decedent's records from his recognized guerrilla service and Regular Philippine Army service, including his January 1946 separation papers, list no wounds or illnesses incurred in service.  Moreover, there is no evidence of occurrence of these disabilities until more than 60 years after service.

There is no assertion from the appellant that the conditions listed on the decedent's death certificate had their onset in service or were otherwise related to service.  There is also no indication in the record that the decedent's service in any way led to the fatal aspiration pneumonia, COPD, pulmonary insufficiency, and/or hospital-acquired pneumonia.  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the decedent's death was in any way related to his recognized service.  In so finding, the Board notes that the appellant has not submitted any evidence to suggest that a relationship exists between the decedent's cause of death and his service.

As the conditions that caused or contributed to the death of the appellant's spouse were not shown in service, and the record contains no suggestion of a causal link between his death and his recognized service, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the decedent's death.  The Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2015).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2014); 38 C.F.R. § 3.1000(c) (2015).  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.

In this case, the appellant's claim for accrued benefits was not received by VA until December 2012, more than one year after the decedent's death in June 2011.  Additionally, there was no other submission received within one year of the decedent's death that may be construed as a claim for accrued benefits.  As the appellant submitted a claim for accrued benefits more than one year after the decedent's death, the appellant's claim for accrued benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that, in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A that allows for substitution in the case of the death of a claimant who, as the decedent in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  

However, in this case, the appellant has not submitted a request for substitution, nor does it appear there were any pending claims from the Veteran.  As such, the provisions for substitution under 38 U.S.C.A. § 5121A are not relevant in this case.   

Death Pension Benefits

The law authorizes the payment of a nonservice-connected disability pension to a veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In addition, the Secretary of VA shall pay a pension for a nonservice-connected death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service prior to July 1, 1946 in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for nonservice-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

As noted above, the decedent's military service consisted of recognized guerrilla service from June 1942 to January 1946 and service with the Regular Philippine Army from January 1946 to February 1946.  The Board is cognizant of the Court's recent holding in Tagupa v. McDonald, 27 Vet. App. 95 (2014).  The key issue on appeal in Tagupa was whether the National Personnel Records Center (NPRC), as an agency of the National Archives and Records Administration (NARA), constituted a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  The Court found that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA. Thus, the Court held that § 3.203 requires verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army.  

However, Tagupa was decided in the context of an appellant seeking DIC benefits based on her husband's purported service as a guerrilla working with the United States Armed Forces in the Philippines during World War II where the NPRC had concluded that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In the present case, unlike in Tagupa, the decedent's periods of service during World War II as a recognized guerrilla and also with the Regular Philippine Army have already been confirmed, and those facts are not in dispute.  Indeed, the decedent received a payment from the Filipino Veterans Equity Compensation Fund in October 2009 as a result of this recognized service.  Further, the appellant has specifically described her spouse's periods of service, first as a recognized guerrilla beginning in June 1942, and later as part of the Regular Philippine Army, from which he was discharged in February 1946.  See, e.g., November 2012 letter.  The appellant has not asserted that the decedent had any other period of service, and the information provided by the appellant corresponds to the information verified by the NPRC.  Further, the decedent's records from his recognized guerrilla service and Regular Philippine Army service on file also confirm the information relayed by both the appellant and by the NPRC, with no evidence to the contrary.  In short, given that there is no disagreement between the appellant and VA regarding the dates and character of the decedent's service, remanding this issue solely to seek additional verification from the service department would expend judicial and administrative resources for no useful purpose, with no reasonable possibility of any benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In this case, because it is neither shown, nor alleged, that the decedent had any active service, and because his Regular Philippine Army service and recognized guerrilla service are not qualifying service for nonservice-connected pension (to include death pension) benefits, the Board finds that the appellant does not meet the basic eligibility requirements for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  Under governing law and regulations, the decedent's service in the Regular Philippine Army and his recognized guerrilla service prior to July 1, 1946 are not qualifying service for nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is legally precluded from finding otherwise.  38 C.F.R. § 20.101.  

Since the decedent's service does not meet the criteria described above, the appellant does not meet the basic eligibility requirements for VA death pension benefits.  The claim must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for the cause of the decedent's death is denied.

Entitlement to accrued benefits is denied. 

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


